Title: Thomas Jefferson’s Notes on Ivy Creek Lands, 14 November 1809
From: Jefferson, Thomas
To: 


          
            
               1809.
               Nov. 14. lands on Ivy creek to wit Tullas’s 374. as & Stith’s 100. as Campbell James Martin who lives adjoining them, thinks, Stith’s worth 15.D. pr acre & both together worth 10.D. pr acre. he says a mr Tinsley of Amherst wishes to buy them & said he would give 1200.£—510. £ down, and two annual paiments of 350£ each, and meant to come when he should know me to be in Bedford. I authorised James Martin to sell to him or any other person on these or any better terms, & engaged to allow him ¹⁄₁₂ of the price obtained for his trouble.
            
            
              
              Wm Martin the Surveyor says these lands will sell readily at 10. D. they are of excellent quality, well timbered, & have 2. good mill seats on Ivy creek. they lie about 2. miles on the road to Trent’s ferry, extending to within 3. miles of Lynchburg in a direct line, & 4. by the road.
            
            
               Nov. 17.
              gave James Martin written authority to sell on the above terms
            
          
        